Citation Nr: 1141544	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  06-36 562	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1.  Entitlement to service connection for allergic rhinitis.

2.  Entitlement to service connection for mycosis fungoides.

3.  Entitlement to service connection for posttraumatic stress disorder.

4.  Entitlement to a total disability rating for compensation based on individual unemployability.

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States

WITNESSES AT HEARING ON APPEAL

The Veteran and K.A.
ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty for training from October 1982 to March 1983 and on active duty from October 1989 to May 1996.
 
This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in May 2005, in January 2008, and in July 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In January 2009, the Veteran appeared at a hearing before a Decision Review Officer.  In December 2009, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  Transcripts of the hearings are in the Veteran's file.

This case was previously before the Board in April 2010, when it was remanded for further development to include VA examinations.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998). 

The claim of service connection for allergic rhinitis and the claim for a total disability rating for compensation based on individual unemployability are REMANDED to the RO via the Appeals Management Center in Washington, DC.

FINDINGS OF FACT

1.  Mycosis fungoides was not affirmatively shown to have been present in service; mycosis fungoides, which is a form of non-Hodgkin's lymphoma, as a chronic disease was not manifested to a compensable degree within one year from the date of separation from service; and mycosis fungoides, first diagnosed after service beyond the one-year presumptive period for mycosis fungoides as a chronic disease is unrelated to an injury, disease, or event in service. 



2.  The criteria for a diagnosis of posttraumatic stress disorder under DSM-IV have not been met.  


CONCLUSIONS OF LAW

1.  Mycosis fungoides was not incurred in or aggravated by service; mycosis fungoides as a chronic disease may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  Posttraumatic stress disorder was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

On the claims of service connection for mycosis fungoides and for posttraumatic stress disorder, under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  




Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letters in September 2006 and in September 2007.  The Veteran was notified of the evidence needed to substantiate a claim of service connection, namely, evidence of current disability; evidence of an injury or disease in service or event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  Additionally, the Veteran was notified that VA would obtain service records, VA records and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any such records on his behalf.  The notice included the general provisions for the effective date of a claim and the degree of disability assignable.  

As for the content and the timing of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim).  




Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  

The RO has obtained the Veteran's service treatment records, as well as VA and private medical records.  The Veteran has not identified any additional pertinent records for the RO to obtain on his behalf.  

On the claims of service connection for mycosis fungoides and for posttraumatic stress disorder, the Veteran was afforded VA examinations in April 2007 (psychiatric), in September 2008 (psychiatric), and in April 2010 (psychiatric and skin).  

As the examinations and the opinions expressed are based on consideration of the Veteran's medical history and described the disabilities in sufficient detail so that the Board's review of the claims is a fully informed one, the examinations and opinions are adequate.  Stefl v. Nicholoson, 21 Vet. App. 120, 123 (2007).

As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims of Service Connection 

Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110 (wartime service) and 38 U.S.C.A. § 1131 (peacetime service). 


Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004). 

In this case, several legal theories operate in conjunction with 38 U.S.C.A. §§ 1110 and 1131 as implemented in 38 C.F.R. §§ 3.303 and 3.304. 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service. This may be accomplished by affirmatively showing inception or aggravation during service. 38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service. 38 C.F.R. § 3.303(d). 








Where a Veteran served continuously for 90 days or more during a period of war, and a lymphoid tumor, like mycosis fungoides, becomes manifest to a degree of 10 percent within one year from date of termination of such service, such a chronic disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. § § 1112 and 1137 and 38 C.F.R. §§ 3.307 and 3.309. 

In tandem with the general requirements of service connection, service connection for posttraumatic stress disorder (PTSD) specifically requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 , that is, the diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 4th ed., of the American Psychiatric Association (DSM- IV); a link or nexus established by medical evidence between the current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f). 

Unless posttraumatic stress disorder is diagnosed in service and the in-service stressor is related to service or the in-service stressor is related to combat or to fear of hostile military or terrorist activity or to a prisoner -of-war experience, the Veteran's lay testimony alone may not establish the occurrence of the alleged in-service stressor and the record must contain credible supporting evidence that the alleged in-service stressor actually occurred.  38 C.F.R. § 3.304(f) (as amended 75 Fed. Reg. 39,847, 39, 852 (July 13, 2010); see Moreua v. Brown, 9 Vet. App. 389, 396 (1996) (When a claim for PTSD is based on a noncombat stressor, the noncombat veteran's testimony alone is insufficient proof of a stressor.). 

Evidentiary Standards 

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection. 38 U.S.C.A. § 1154(a).  The record does not show and the Veteran does not assert that he was in combat, and the combat provisions of 38 U.S.C.A. § 1154(b) do not apply. 


Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74  (1997). 

Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007). 

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran. 38 U.S.C.A. § 5107(b). 

Mycosis Fungoides

For period of active duty for training from October 1982 to March 1983, there are no available service treatment records. 

For the period of active duty from October 1989 to May 1996 the service treatment records show that on enlistment examination in May 1989 there was a four inch scar on the left thigh.  In July 1993, the Veteran stated that he had intermittent problems with cysts on his thighs.  On examinations in January 1996 and in April 1996, there was a scar on the distal left thigh and a burn scar was on the right thigh, and the Veteran denied a history of a skin rash or a history of skin disease.  Except for the left and right thigh scars and the reference to cysts, there was no complaint, finding, history, treatment, or diagnosis of skin lesions or patches of affected skin or itching skin of either thigh. 


After service, in statements in May 1996 and in March 1999, the Veteran stated that he suffered a burn scar on his right thigh in 1990 in a vehicle accident.  In statements in June 2004, in February 2006, and in July 2006, the Veteran referred to a burn scar on the right thigh.  

Private medical records, covering the period from June 2000 to March 2003 contain no complaint, finding, or history of a skin condition, affecting the left thigh.  The private medical records from February to November 2002 show that the skin was described several times as warm and dry without diaphoresis, significant lesions, or rashes. 

On a VA Persian Gulf Registry examination in August 2003, there was a rash on the inner thighs consistent with tinea cruris. 

VA record show that in January 2006 there was an erythematous, 13 x 10, cm., plague on the Veteran's left thigh with a history of 14 years' duration.  A biopsy showed mycosis fungoides. 

In a statement in July 2008, the Veteran associated mycosis fungoides with exposure to chemicals and smoke from the oil fires while in Iraq.  In January 2009 and in December 2009, the Veteran testified that in service he had a rash on the inner left thigh, not the right thigh, which he stated looked like psoriasis, so he did not seek treatment for it, and that the skin condition was recorded as a burn scar, which was not a problem until the affected skin got bigger over the years. 

On VA examination in April 2010, the Veteran stated that he had noticed a red mark on his left thigh in about 1995 but did not seek treatment as he thought it was psoriasis.  The Veteran denied having any burn or scar on his right thigh.  The Veteran complained of burning pain, especially in the winter, as well as flaking of the skin and itching.  




The VA examiner noted a scar on the distal left thigh, the result of a knife injury prior to service, and a scar at the site of the biopsy.   There was no scar of the right thigh.  The VA examiner stated that there was insufficient documentation to definitively connect the Veteran's mycosis fungoides to military service. 

Applying the Principles and Theories of Service Connection

38 C.F.R. § 3.303(a) (Affirmatively Showing Inception In-service)

On the basis of the service records alone, mycosis fungoides was not affirmatively shown to have been present in service.  Accordingly, service connection under 38 U.S.C.A. §§ 1110 and 1131 as implemented by 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established. 

38 C.F.R. § 3.303(b) (Chronicity and Continuity of Symptomatology)

Although symptoms of mycosis fungoides were not documented in service, the Veteran did testify that he had a rash on the inner left thigh, not the right thigh, in service.  The Veteran is competent to described symptoms of skin rash, but not that the rash was mycosis fungoides.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person); see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness); see McCartt v. West, 12 Vet. App. 164, 167-68 (1999) (a skin condition manifested by a rash may lend itself to lay observation).




As the Veteran is competent to describe a skin rash, the principles of service connection pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) apply.  But competency only goes to the question of whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  See Rucker at 74.

As the service treatment records lack the documentation of the combination of manifestations sufficient to identify a skin disease, such as mycosis fungoides, and of sufficient observation to establish chronicity during service, as the only skin condition noted were scars, not a rash, chronicity as to mycosis fungoides is not adequately supported by the service treatment records.  As chronicity in service is not adequately supported by the service treatment records, then service connection may be established by continuity of symptomatology after service.  

After service, to the extent the Veteran alleges continuity of symptoms since service, the Veteran argues that the "burn scar" of the "right" thigh noted in service was not a scar, but an early stage of mycosis fungoides.  See Dorland's Illustrated Medical Dictionary 1236 (31st ed. 2007) (mycosis fungoides has three successive stages: the premycotic stage is associated with pruritic, red, eruptions, similar to eczema or psoriasis).  And on VA examination in January 2006, the Veteran stated that the lesion on his left thigh had been present for 14 years, which would make the onset contemporaneous with service.  Moreover, the Veteran argues that the early stage of mycosis fungoides affected the left thigh, the site of the biopsy in 2006, not the right thigh as noted in the service treatment records.  

As for the notation of the "burn scar," in service, the service treatment records also show that on the examinations in January 1996 and in April 1996, in which the "burn scar" was noted, the Veteran denied a history of a skin rash or a history of skin disease.  In other words, the Veteran kept separate the notion of a "burn scar" from a skin rash or other skin disease.  


Also, after service, in statements in May 1996 and in March 1999, the Veteran stated that he suffered a burn scar on his right thigh in 1990 in a vehicle accident.  In March 1999, the Veteran filed a claim of service connection for a burn scar on the right thigh, resulting from a motor vehicle accident.  In statements in June 2004, in February 2006, and in July 2006, the Veteran referred to a burn scar on the right thigh, not a skin rash or other skin lesions.  Stated differently since the initial notation of a "burn scar" in 1996 and until 2006, the Veteran perpetuated the notion of a "burn scar," not a skin rash or other skin lesions.  And by applying for VA disability compensation for a "burn scar" the Veteran certified that his statements were true to the best of his knowledge and belief, that is, he had a burn scar, not a rash or other type of skin lesion, whether or not the lesion was on the right or left thigh.  

On the question of "right" versus left" thigh, although the VA examiner found no scar of any kind on the right thigh, the only scars on the left thigh was an old knife scar and the biopsy scar.  Also private medical records, covering the period from June 2000 to March 2003 contain no complaint, finding, or history of a skin condition, affecting the left thigh.  The private medical records from February to November 2002 show that the skin was described several times as warm and dry without diaphoresis, significant lesions, or rashes.  On a VA Persian Gulf Registry examination in August 2003, there was a rash on the inner thighs, both right and left, not limited to the left thigh, consistent with tinea cruris.  

Based on the above, the Board finds the Veteran's current account of continuity inconsistent with other evidence of record, and the Veteran's account lacks credibility.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (In weighing credibility, VA may consider inconsistent statements and inconsistency with other evidence.); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.). 




The Board finds that while the Veteran is competent to describe continued symptomatology since a service, his statements are nonetheless not credible.  As the Board rejects the Veteran's account of continuity of symptomatology based on his assertion that the "burn scar" in service was not a burn scar, but a skin lesion and an early stage of mycosis fungoides, as not credible, the Veteran's lay statements have no probative value on a material issue of fact, that is, the Veteran's lay statements are not given any weight in proving continuity. 

As continuity of symptomatology has not been established, either by the clinical record or by the Veteran's lay statements, the preponderance of the evidence is against the claim of service connection based on continuity of symptomatology under 38 C.F.R. § 3.303(b). 

38 C.F.R. § 3.303(d) (Initial Diagnosis after Service) 

The Board now turns to the question of whether service connection may be granted on the basis that the disability was first diagnosed after service, considering all the evidence, including that pertinent to service under 38 C.F.R. § 3.303(d). 

The Veteran as a lay person is competent to diagnosis a simple medical condition, relate a contemporaneous medical diagnosis or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In this case, the diagnosis of mycosis fungoides is based on a biopsy and it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to make a diagnosis based on a biopsy. For this reason, mycosis fungoides is not a simple medical condition that the Veteran as a lay person is competent to identify. 





Whereas here, the determinative question involves a medical diagnosis of mycosis fungoides, which is not capable of lay observation as opposed to symptoms of a skin rash, and the claimed disability is not a simple medical condition, as here, competent medical evidence is required to substantiate the claim. 

And there is no competent medical evidence of a diagnosis of mycosis fungoides before 2006.  As for the Veteran relating symptoms that later support a diagnosis by a medical professional, on VA examination in April 2010, the VA examiner stated that the Veteran's history was suggestive of onset of the condition in service, the critical question is whether the Veteran's history is credible in light of all the evidence.  Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005). 

As previously stated the Board rejects as not credible the Veteran's statements of continuity based on his assertion that the "burn scar" in service was not a burn scar, but a skin lesion and an early stage of mycosis fungoides.  While the Board cannot reject the medical opinion solely because it is based on a history related by the Veteran, the Board is not bound to accept a medical opinion that is based on history related by the Veteran, where that history is not credible as here.   Swann v. Brown, 5 Vet. App. 229 (1993); see Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (Board may reject such statements of a Veteran if rebutted by the overall weight of the evidence). 

On the basis of all the evidence of record, the Board therefore concludes that the history suggestive of the onset of mycosis fungoides in service has no probative value, that is, the medical evidence is not given any evidentiary value in considering the claim based on an initial diagnosis after service under 38 C.F.R. § 3.303(d) . 

To the extent the Veteran relates his current mycosis fungoides to service, as a lay person the Veteran is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 




In this case, the question of an association between the "burn scar" or as the Veteran asserts, the early stage of mycosis fungoides, and the current mycosis fungoides is not a simple medical condition because such an association cannot be determined by the Veteran based on mere personal observation without having specialized education, training, or experience.  38 C.F.R. § 3.159.  

And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on causation.  Here the Veteran's lay opinion on causation is not competent evidence, and the Veteran's opinion as the cause of mycosis fungoides is not admissible as evidence.  Therefore, the Veteran's statements are not competent evidence favorable to the claim.  

38 U.S.C.A. §§ 1112 and 1137 (Presumptive Service Connection for a Chronic Disease)

And mycosis fungoides were first documented in 2006, which is well beyond the one year presumptive period following separation from service in 1996 for manifestation of the disease as a chronic disease under 38 U.S.C.A. §§ 1112 and 1137; 38 C.F.R. §§ 3.307 and 3.309. 

Conclusion 

For the above reasons, the preponderance of the evidence is against the claim of service connection for mycosis fungoides, and the benefit-of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b). 







Posttraumatic Stress Disorder

The service treatment records show that in January 1996 in entries in a Comprehensive Clinical Evaluation Program the Veteran stated that he served in Southwest Asia in Saudi Arabia and Iraq from September 1990 to March 1991.  He stated that he was not involved in actual combat, that he was not wounded, and that he had not witnessed casualties, but he did witness SCUD attacks and chemical alarms.  In February 1996, the diagnosis was dysthymia and the Veteran had symptoms of depression until he separated from service.  And service connection for depression has been granted.

VA records show that in February 2006 the Veteran was referred to a VA clinical social worker to rule out posttraumatic stress disorder.  In May 2006, the VA clinical social worker assessed posttraumatic stress disorder with depression. 

On VA examination in April 2007 by a VA clinical psychologist, the VA psychologist stated that there were some symptoms consistent with a diagnosis of posttraumatic stress disorder, but the Veteran did not meet all of the DSM-IV criteria. 

On VA examination in January 2008, by a second VA clinical psychologist, the VA psychologist stated that there were some symptoms consistent with posttraumatic stress disorder, but the Veteran did not meet the full criteria for a diagnosis. 

In July 2008, A VA readjustment therapist stated that since May 2008 the Veteran had been treated for symptoms of posttraumatic stress disorder. 

On VA examination in September 2008, including psychological testing, by a third VA clinical psychologist, the diagnosis was bipolar disorder.  The VA psychologist stated that the Veteran did not fit the criteria for a diagnosis of posttraumatic stress disorder. 




In January 2009, the Veteran testified that he had served in the Persian Gulf and since returning had suffered from nightmares, flashbacks, and social withdrawal. 

On VA examination in April 2010 by a fourth VA clinical psychologist, the diagnosis was major depression.  The VA psychologist s examiner agreed with the previous three VA examiners that the Veteran did not meet the full criteria for a diagnosis of posttraumatic stress disorder.  

Applying the Principles and Theories of Service Connection

If the evidence establishes that a Veteran engaged in combat with the enemy or the stressor is related to fear of hostile military activity and the claimed stressor is related to thereto, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Otherwise, the record must contain credible supporting evidence that the alleged in-service stressor actually occurred, and the Veteran's statements alone are not sufficient to establish the occurrence of the claimed in-service stressors. 38 C.F.R. § 3.304(f) (as amended 75 Fed. Reg. 39,847, 39, 852 (July 13, 2010)). 

Although in service the Veteran stated that he was not in actually combat, the Veteran did stated that he witnessed SCUD attacks, and the Veteran's statement alone is sufficient to establish an in-service stressor as the statement implies fear of hostile military activity and the in-service stressor is consistent with the circumstances and conditions of Veteran's service in Southwest Asis in during Operation Desert Storm. 







38 C.F.R. § 3.303(a) (Affirmatively Showing Inception in Service)

Pursuant to 38 C.F.R. § 3.304(f), the diagnosis of posttraumatic stress disorder requires medical evidence diagnosing the condition in accordance 38 C.F.R. § 4.125, that is, a diagnosis that conforms to the Diagnostic and Statistical Manual of Mental Disorders (DSM- IV). 

On the basis of the service treatment records alone, posttraumatic stress disorder was not diagnosed and posttraumatic stress disorder was not affirmatively shown to have had onset during service, and service connection under 38 U.S.C.A. §§ 1110 and 1131 and 38 C.F.R. § 3.303(a) is not established. 

38 C.F.R. § 3.303(b) (Chronicity and Continuity of Symptomatology)

38 C.F.R. § 3.303(d) (First Diagnosed after Service)

38 C.F.R. § 3.3034(f) (Posttraumatic Stress Disorder)

The Veteran as a lay person is competent to describe symptoms of a psychiatric illness, which are based on his personal experience.  38 C.F.R. § 3.159; see Layno at 469-71.  And the Veteran's symptoms of depression in service meet the threshold of a notation of symptoms during service, and the principles of service connection, pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do apply.  See Savage v. Gober, 10 Vet. App. 488, 497 (1997) (continuity of symptomatology requires that the evidence either contemporaneous with service or otherwise show only that a condition was observed, that is, noted, during service, but does not require that such observation be recorded during service). 






As the service treatment records lack the documentation of manifestations sufficient to identify posttraumatic stress disorder and sufficient observation to establish chronicity during service, chronicity in service is not adequately supported by the service treatment records.  As chronicity in service is not adequately supported by the service treatment records, then service connection may be established by either continuity of symptomatology after service under 38 C.F.R. § 3.303(b) or by initial diagnosis of the medical condition after service under 38 C.F.R. § 3.303(d) or for posttraumatic stress disorder under 38 C.F.R. § 3.304(f) . 

After service, the evidence in support of continuity of symptomatology consists of the Veteran's statements.  As the Veteran is competent to describe symptoms of psychiatric illness, his statements are admissible and are to be considered as evidence of continuity.  38 C.F.R. § 3.159, see Rucker at 74 (competency is a legal concept in determining whether lay evidence may be considered, in other words, whether the evidence is admissible.). 

As it does not necessarily follow that there is a relationship between the current psychiatric symptoms and posttraumatic stress disorder that the Veteran avers, medical evidence is required to demonstrate such a relationship unless such a relationship is one to which a lay person's observation is competent evidence.  See Savage at 497 (medical evidence is required to demonstrate continuity of symptomatology and any present disability unless such a relationship is one to which a lay person's observation is competent). 

Although the Veteran is competent to describe symptoms of posttraumatic stress disorder, posttraumatic stress disorder is not a condition under case law that has been found to be capable of lay observation, and the determination as to the presence or diagnosis of posttraumatic stress disorder is medical in nature and competent medical evidence is required to substantiate such a claim.  Savage at 498 (On the question of whether there is a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); 


see Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation). 

Nevertheless, the Veteran as a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007). Also, the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009) (citing Jandreau). 

In a claim of service connection for posttraumatic stress disorder, however, there is a specific legal requirement that the diagnosis of posttraumatic stress disorder requires medical evidence diagnosing the condition in accordance 38 C.F.R. § 4.125,  that is, a diagnosis that conforms to the Diagnostic and Statistical Manual of Mental Disorders (DSM- IV).  38 C.F.R. § 3.304(f). 

For this reason, the Veteran as a lay person is not to competent to declare that he has posttraumatic stress disorder or to offer an opinion that posttraumatic stress disorder is related to service. 

Therefore, the Board rejects the Veteran's statements, that is, the lay evidence, as competent evidence that he has posttraumatic stress disorder related to service either based on continuity of symptomatology under 38 C.F.R. § 3.303(b) or on initial diagnosis after service under 38 C.F.R. § 3.303(d), or under 38 C.F.R. § 3.304(f). 








As for the Veteran describing a contemporaneous medical diagnosis, there are documented symptoms of posttraumatic stress disorder before 2006.  As for symptoms that later support a diagnosis by a VA health-care professional, in 2006 a VA clinical social worker assessed posttraumatic stress disorder related to service. 

Under the current 38 C.F.R. § 3.304(f)(3), as a VA psychiatrist or VA psychologist,  had not confirmed that the fear of hostile military action was adequate to support the diagnosis of posttraumatic stress disorder, the Board afford the Veteran VA examinations to determine whether the Veteran had posttraumatic stress disorder related to service. 

From 2007 to 2010, the Veteran was evaluated by four VA psychologists to determine whether the Veteran had posttraumatic stress disorder.  One evaluation included psychological testing.  Without exception, the four VA clinical psychologists agreed that the Veteran had some symptoms of posttraumatic stress disorder, but the Veteran did not meet all of the criteria for a diagnosis under DSM-IV. 

In balancing the assessment of VA social worker, against the opinions of four VA psychologist who considered the criteria for a diagnosis of posttraumatic stress disorder under  DSM-IV,  the Board finds the combined body of evidence of the VA psychologists persuasive and weighs against the claim as the VA psychologists considered the significant facts of the case, including the Veteran's experiences in Operation Desert Storm and provided analysis to support their conclusions that the Veteran did not have posttraumatic stress disorder that met the criteria for the diagnosis in accordance with DSM-IV.

For the above reasons, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt standard of proof does not apply. 
38 U.S.C.A. § 5107(b).




ORDER


Service connection for mycosis fungoides is denied. 

Service connection for posttraumatic stress disorder is denied.


REMAND

On the claim of service connection for allergic rhinitis, in a rating decision in December 1999, the RO denied the claim of service connection, in part, because there was no evidence of current disability.  The evidence of record consisted of the available service treatment records from January 1996 to April 1996, but the complete service treatment records from 1989 were not available. 

In June 2004, the Veteran applied to reopen the claim of service connection for allergic rhinitis.  And the RO developed the claim as one to reopen a previously denied claim, requiring that new and material evidence to reopen the claim. 

The additional evidence included service treatment records that show that in April 1992 the assessment was viral rhinitis with possible allergic component.  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  After VA decides a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim without regard to the requirement to submit new and material evidence. 38 C.F.R. § 3.156.





In this case, the additional service treatment record from 1992, documenting rhinitis, must be reconsidered without regard to the requirement to submit new and material evidence.  38 C.F.R. § 3.156(c). 

As the evidence of record is not sufficient to decide the claim on the merits, considering the applicable theories of service connection, further development under the duty to assist is needed. 

On the claim for a total disability, on VA examinations in April 2011, it was found that the Veteran's disabilities, when considered singly, did not prevent him from obtaining and maintaining reasonably gainful employment, but there was no finding as to the combined effect of the Veteran's service-connected disabilities and further development under the duty to assist is needed.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination by an examiner other than the one, who conducted the examination in April 2010, to determine:

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent) that the current allergic rhinitis is related to the viral rhinitis, documented in April 1992 in service. 

The VA examiner is asked to consider the following significant facts of the case.  





On separation examination in April 1996, the Veteran denied any nose trouble.  After service, in October 2002 the Veteran was seen by an allergy specialist for complaints of chronic rhinitis and ocular irritation.  The Veteran stated he had chronic nasal stuffiness for the last year or two.  Skin testing showed reactivity to a wide variety of irritants.  The diagnosis was chronic allergic rhinoconjunctivitis.  On VA examination in December 2004, the Veteran complained of chronic nasal congestion which had been present for many years.  The diagnosis was seasonal allergic rhinitis.  On VA examination conducted in October 2007, the Veteran stated that his allergies started in the 1990s when he was in service.  The diagnosis was allergic rhinitis. On VA examination in April 2010, the Veteran provided a long history of allergy problems, which he felt began in service.  

In formulating an opinion the VA examiner is asked to express an opinion on the following: 

Whether the post-service diagnosis in October 2002 of chronic allergic rhinitis represented a progression of the viral rhinitis with a possible allergic component in service in April 1992 or the development of a new and separate condition. 








If, however, after a review of the record, an opinion on is not possible without resort to speculation, the VA examiner is asked to clarify whether the opinion cannot be determined because there are several potential causes, if so, identify the other potential causes, when the rhinitis in service is not more likely than any other to cause the Veteran's allergic rhinitis and that an opinion on causation is beyond what may be reasonably concluded based on the evidence of record, that is, there is no other test or records, if procurable, would facilitate a more conclusive opinion, considering current medical knowledge and, if necessary, after a review of the medical literature.   

The Veteran's file must be made available to the VA examiner for review.

2.  Afford the Veteran a VA general medical examination to determine whether the combination of the Veteran's service-connected disabilities (obstructive sleep apnea, rated as 50 percent disabling; depression, rated as 50 percent disabling; right and left shoulder disabilities, each rated as 20 percent disabling; right ankle degenerative joint disease, rated as 10 percent disabling; irritable bowel syndrome, rated as 10 percent disabling; right and left knee disabilities, each rated as 10 percent disabling; and right and left elbow disabilities, each rated as 0 percent disabling) when considered together result in unemployability.  




3.  On completion of the foregoing, the claims should be adjudicated.  If any decision remains adverse to the Veteran, then provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


